DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to claims 23-26 to change their dependency from claims 19 or 20 to claims 21 or 22 (and thereby claim 14) is sufficient to overcome the rejection under 35 U.S.C. 112(a) set forth in the prior Office action.  
Applicant’s amendment to claims 23 and 24 to change “paste-like” to “paste” is sufficient to overcome the rejection under 35 U.S.C. 112(b) set forth in the prior Office action.
Applicant’s amendment to claims 12 and 13 to recite limitations about recovery of the heat are sufficient to overcome all rejections over the prior art under 35 U.S.C. 102 and/or 103.  However, further search was conducted in view of the new claim limitations. Upon further consideration, a new ground(s) of rejection is made in view of Jacobs (US 2015/0211131).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 13, 12, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ooe et al (US 7,708,896) in view of Jacobs (US 2015/0211131).
Ooe et al teach (see abstract, figs. 4-7 and col. 11, lines 16-22) an electrolysis device, that is capable of heat production, wherein the device included an electrolysis cell (100) with an anode (one of electrodes 113 and 114) and a cathode (the other of electrodes 113 and 114) and an electrolytic solution accommodated in the electrolysis cell.  Further, the anode and cathode of Ooe et al were arranged such that the gap between the electrodes narrowed from the upstream toward the downstream.  This feature equates to the feature of claim 21 (“wherein said means to enhance collision frequency is narrowing an interval between said anodes and said cathode”).  
Therefore, since Ooe et al teach the same structure of a narrowing interval between the anode and the cathode, one of ordinary skill in the art at the time of filing would have had a reasonable basis for understanding that the collisions of ionic vacancies both occurred and also occurred with an increased frequency due to the structure taught by Ooe et al.  
Ooe et al do not teach a heat recovery means configured to recover heat generated within the electrolysis cell.  
Jacobs teaches (see abstract, figs. 1A, 1B, 9A, 9E, paragraphs [0256]-[0259] and [0306]) providing a heat recovery module (120) in operative communication with an electrolysis cell to recover the heat generated within the electrolysis cell for use elsewhere.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the heat recovery module of Jacobs to the electrolysis device of Ooe et al for the purpose of recovering any heat generated within the electrolysis cell.
Regarding claim 12, as noted with respect to claim 13, the device of Ooe et al would have been expected by one of ordinary skill in the art to have inherently produced the collisions between positive ionic vacancies produced at an anode and negative ionic vacancies produced at a cathode by the urging of the flow towards each other by the narrowing of the gap between the anode and the cathode.
Ooe et al do not teach a heat recovery step to recover heat generated within the electrolysis cell.  
Jacobs teaches (see abstract, figs. 1A, 1B, 9A, 9E, paragraphs [0256]-[0259] and [0306]) providing a heat recovery module (120) in operative communication with an electrolysis cell to recover the heat generated within the electrolysis cell for use elsewhere.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the heat recovery step of Jacobs to the electrolysis method of Ooe et al for the purpose of recovering any heat generated within the electrolysis cell.
Regarding claims 14 and 21, as noted above, the device of Ooe et al included means comprising the anode and cathode being arranged to narrow the interval therebetween.  This arrangement is taught by both the specification and claim 21 as being a suitable “means for enhanc[ing] the collision frequency of ionic vacancies with different signs”.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ooe et al (US 7,708,896) in view of Jacobs (US 2015/0211131) as applied to claim 21 above, and further in view of Manikkathiagarajah et al (US 2014/0027307).
Ooe et al teach (see col. 10, lines 54-64) separating the anode and cathode by a gap of about 5 mm.
Thus, Ooe et al fail to teach the interval separating the anode and the cathode was not more than 0.1 mm.  
Manikkathiagarajah et al teach (see abstract, figs. 1 and 16, and paragraphs [0112], [0156], [0182], [0185]-[0188]) an electrolysis device that is capable of heat production, wherein the device included an electrolysis cell (1, 100) including an anode (“Anode”, 3) and a cathode (“Cathode”, 2) and an electrolyte solution accommodated in the cell.  Manikkathiagarajah et al teach that the anode and cathode were separated by a gap of small size, such as 50 m, that was effective at causing turbulent flow of the electrolyte solution within the gap to cause rapid and complete mixing of the electrolyte solution.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have placed the anode and cathode of Ooe et al much closer together, such as about 50 m, as suggested by Manikkathiagarajah et al because Manikkathiagarajah et al teach that the narrow separation gap between the anode and cathode permitted increased turbulent flow of the electrolyte solution within the gap to cause rapid and complete mixing.  
Claims 13, 12, 14, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Manikkathiagarajah et al (US 2014/0027307) in view of Jacobs (US 2015/0211131).
Manikkathiagarajah et al teach (see abstract, figs. 1 and 16, and paragraphs [0112], [0156], [0182], [0185]-[0188]) an electrolysis device that is capable of heat production, wherein the device included an electrolysis cell (1, 100) including an anode (“Anode”, 3) and a cathode (“Cathode”, 2) and an electrolyte solution accommodated in the cell.  Manikkathiagarajah et al teach that the anode and cathode were separated by a gap of small size, such as 50 m, that was effective at causing turbulent flow of the electrolyte solution within the gap to cause rapid and complete mixing of the electrolyte solution.  This feature equates to the feature of claims 16 and 19 (“wherein said means to drive electrolytic solutions further comprises a means to make turbulent flows in said electrolytic solutions”).  
Therefore, since Manikkathiagarajah et al teach the same structure of inducing turbulence in the electrolyte solution flow, one of ordinary skill in the art at the time of filing would have had a reasonable basis for understanding that the collisions of ionic vacancies both occurred and also occurred with an increased frequency due to the structure taught by Manikkathiagarajah et al.  
Manikkathiagarajah et al do not teach a heat recovery means configured to recover heat generated within the electrolysis cell.  
Jacobs teaches (see abstract, figs. 1A, 1B, 9A, 9E, paragraphs [0256]-[0259] and [0306]) providing a heat recovery module (120) in operative communication with an electrolysis cell to recover the heat generated within the electrolysis cell for use elsewhere.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the heat recovery module of Jacobs to the electrolysis device of Manikkathiagarajah et al for the purpose of recovering any heat generated within the electrolysis cell.
Regarding claim 12, as noted with respect to claim 13, the device of Manikkathiagarajah et al would have been expected by one of ordinary skill in the art to have inherently produced the collisions between positive ionic vacancies produced at an anode and negative ionic vacancies produced at a cathode by the urging of the vacancies towards each other due to the turbulent flow inside the cell.
Manikkathiagarajah et al do not teach a heat recovery step to recover heat generated within the electrolysis cell.  
Jacobs teaches (see abstract, figs. 1A, 1B, 9A, 9E, paragraphs [0256]-[0259] and [0306]) providing a heat recovery module (120) in operative communication with an electrolysis cell to recover the heat generated within the electrolysis cell for use elsewhere.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the heat recovery step of Jacobs to the electrolysis method of Manikkathiagarajah et al for the purpose of recovering any heat generated within the electrolysis cell.
Regarding claims 14, 15, and 19, as noted above, the device of Manikkathiagarajah et al included means comprising a means to make turbulent flows in the electrolytic solution.  This arrangement is taught by both the specification and claim 19 as being a suitable “means for enhanc[ing] the collision frequency of ionic vacancies with different signs”.
Regarding claim 16, note that Manikkathiagarajah et al teach application of an electric potential between the anode and cathode, thus meeting the requirement of claim 16 of “wherein said means to drive electrolytic solutions is a means to make electrolytic solutions stream by electromagnetic force arising from applied voltage”.  The application of voltage in Manikkathiagarajah et al inherently produced at least some electromagnetic force upon the electrolyte solution.  


Claims 13, 12, 14, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Melosi (US 8,034,220) in view of Jacobs (US 2015/0211131).
Melosi teaches (see abstract, fig. 1, col. 2, lines 53-67, and col. 3, line 65 to col. 4, line 30) an electrolysis device, that is capable of heat production, wherein the device included an electrolysis cell (11) including an anode (one of electrodes 15) and a cathode (the other of electrodes 15) and an electrolytic solution (aqueous solution of KOH, see claim 6) accommodated in the cell.  Melosi teaches that the electrodes are formed with macro openings therein and applying dynamic (alternating) pressure gradients to the reactants.  This feature equates to the feature of claim 17 (“wherein said means to drive electrolytic solutions is a means to make electrolytic solutions stream by applying dynamic pressures”).  
Therefore, since Melosi et al teach the same means of applying dynamic pressures to the electrolytic solution flow, one of ordinary skill in the art at the time of filing would have had a reasonable basis for understanding that the collisions of ionic vacancies both occurred and also occurred with an increased frequency due to the structure taught by Melosi.  
Melosi does not teach a heat recovery means configured to recover heat generated within the electrolysis cell.  
Jacobs teaches (see abstract, figs. 1A, 1B, 9A, 9E, paragraphs [0256]-[0259] and [0306]) providing a heat recovery module (120) in operative communication with an electrolysis cell to recover the heat generated within the electrolysis cell for use elsewhere.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the heat recovery module of Jacobs to the electrolysis device of Melosi for the purpose of recovering any heat generated within the electrolysis cell.
Regarding claim 12, as noted with respect to claim 13, the device of Melosi would have been expected by one of ordinary skill in the art to have inherently produced the collisions between positive ionic vacancies produced at an anode and negative ionic vacancies produced at a cathode by the application of the dynamic pressure to the electrolyte solution.  
Melosi does not teach a heat recovery step to recover heat generated within the electrolysis cell.  
Jacobs teaches (see abstract, figs. 1A, 1B, 9A, 9E, paragraphs [0256]-[0259] and [0306]) providing a heat recovery module (120) in operative communication with an electrolysis cell to recover the heat generated within the electrolysis cell for use elsewhere.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the heat recovery step of Jacobs to the electrolysis method of Melosi for the purpose of recovering any heat generated within the electrolysis cell.
Regarding claims 14, 15, and 17,  as noted above, the device of Melosi included means that applied a dynamic pressure to the electrolyte solution.  This arrangement is taught by both the specification and claim 17 as being a suitable “means for enhance[ing] the collision frequency of ionic vacancies with different signs”.
Regarding claim 20, Melosi teaches (see col. 4, lines 31-56) making the electrodes through which the electrolyte solution flows from porous sintered materials with a metallic mesh support.  With respect to claim 20, the language requires a “means to make turbulent flows in said electrolytic solutions”, which means is defined in the specification (see page 10, lines 7-12 and page 13, lines 7-10) as including installation of a mesh-type material or other material to disturb the flow in the channel of electrolytic solution.  The porous electrodes of Melosi have a structure that is capable of performing the formation of turbulent flow of the electrolyte solution since the porous electrodes were interposed in the flow channel of the electrolyte solution and were effective at disturbing the flow of solution therethrough.  
Claims 13, 12, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goens et al (US 3,972,795) in view of Jacobs (US 2015/0211131).
Goens et al teach (see abstract, figs. 1-4, col. 2, lines 3-42) an electrolysis device, that is capable of heat production, wherein the device included an electrolysis cell (10) including an anode (one of electrodes 30 or 46) and a cathode (the other of electrodes 30 or 46) and an electrolytic solution accommodated in the cell.  Goens et al teach that the electrodes (each of electrodes 30 and 46) are formed with macro openings therein to induce turbulent flow of the electrolytic solution within the cell.  This feature equates to the feature of claim 18 (“wherein said means to drive electrolytic solutions further comprises a means to make turbulent flows in said electrolytic solutions”).  
Therefore, since Goens et al teach the same structure of inducing turbulence in the electrolytic solution flow, one of ordinary skill in the art at the time of filing would have had a reasonable basis for understanding that the collisions of ionic vacancies both occurred and also occurred with an increased frequency due to the structure taught by Goens et al.  
Additionally, the electrolysis cell of Goens et al included a narrowing (e.g. opening 16 in the outlet end cap 14) at the outlet of the electrolysis cell (see col. 5, lines 44-63).  Such narrowing at the outlet is also taught by the specification as being a means for enhancing the frequency of collisions of ionic vacancies of both kinds.  
Goens et al do not teach a heat recovery means configured to recover heat generated within the electrolysis cell.  
Jacobs teaches (see abstract, figs. 1A, 1B, 9A, 9E, paragraphs [0256]-[0259] and [0306]) providing a heat recovery module (120) in operative communication with an electrolysis cell to recover the heat generated within the electrolysis cell for use elsewhere.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the heat recovery module of Jacobs to the electrolysis device of Goens et al for the purpose of recovering any heat generated within the electrolysis cell.
Regarding claim 12, as noted with respect to claim 13, the device of Goens et al would have been expected by one of ordinary skill in the art to have inherently produced the collisions between positive ionic vacancies produced at an anode and negative ionic vacancies produced at a cathode by the urging of the vacancies towards each other due to the turbulent flow inside the cell.
Goens et al do not teach a heat recovery step to recover heat generated within the electrolysis cell.  
Jacobs teaches (see abstract, figs. 1A, 1B, 9A, 9E, paragraphs [0256]-[0259] and [0306]) providing a heat recovery module (120) in operative communication with an electrolysis cell to recover the heat generated within the electrolysis cell for use elsewhere.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the heat recovery step of Jacobs to the electrolysis method of Goens et al for the purpose of recovering any heat generated within the electrolysis cell.
Regarding claims 14, 15, and 18, as noted above, the device of Goens et al included means comprising a means to make turbulent flows in the electrolytic solution.  This arrangement is taught by both the specification and claim 18 as being a suitable “means for enhanc[ing] the collision frequency of ionic vacancies with different signs”.
Allowable Subject Matter
Claims 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  while the concept of a narrowing interval (gap) between an anode and a cathode is taught by Ooe et al (as applied to claims 13, 14 and 21 above), the narrowing interval was applied within a flowing liquid electrolyte solution to reduce vibrations of the electrodes.  This function would cease to be useful if a solid-state or paste electrolyte were substituted for the flowing liquid electrolyte solution.  Therefore, the invention of claims 23-26 would not have been obvious to one of ordinary skill in the art at the time of filing because modification of the prior art to reach the claimed invention would have prevented the prior art from performing its disclosed function.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794